department of the treasury internal_revenue_service washington d c date number release date uil cc ebeo wta-n-119639-99 memorandum for clarence walker program analyst collection op co c ie from subject jerry e holmes chief cc ebeo does joint_and_several_liability apply to fica tax on unreported tips this is in response to your inquiry of date concerning whether joint_and_several_liability applies to unpaid fica tax because this memorandum will be forwarded to a field_office it constitutes conduit chief_counsel_advice and is subject_to the disclosure provisions of code sec_6110 question in a case where a husband and wife have filed a joint federal_income_tax return do the spouses have joint_and_several_liability for the employee fica_taxes of one spouse that are attributable to unreported tips brief answer joint_and_several_liability does not apply to unpaid employee fica tax on unreported tips joint_and_several_liability arises when a joint_return is filed sec_6013 a joint_return may be made with respect to income taxes under subtitle a of the code sec_6013 fica tax is an employment_tax imposed by subtitle c hence joint_and_several_liability does not apply to employee fica tax law and analysis code sec_6013 provides that a husband and wife may make a single return jointly of income taxes under subtitle a sec_6013 provides that if a joint_return is made the liability with respect to the tax shall be joint_and_several wta-n-119639-99 sec_3101 imposes fica tax on the income of employees as a percentage of wages fica_taxes are not income taxes under subtitle a but employment_taxes under subtitle c employers of tipped employees withhold and pay employee fica tax on tips under rules which are specific to tip_income sec_6053 requires tipped employees to report tips which are wages to their employers in written statements the employers are required to withhold and pay the employee portion of the fica tax only on tips which are reported pursuant to sec_6053 and only to the extent of the employee wages excluding tips under their control sec_3102 sec_3102 of the code imposes a liability on the employee to pay the employee’s fica tax if the employee has tip_income that was not reported to the employer sec_31_6011_a_-1 of the employment_tax regulations provides that an employee shall file a form_1040 for the calendar_year in respect of the tax imposed on tips by sec_3101 of the code that cannot be collected by the employer sec_3121 defines all tips received by an employee as remuneration for employment and deems unreported tips to be paid at the time received thus for employment_tax purposes tipped employees are required to report unreported tips for the taxable_year in which they are received revrul_95_7 1995_1_cb_185 states that the employee is liable for the employee portion of the fica tax on unreported tips the employee pays the employee portion of the fica tax by completing form_4137 social_security_tax on unreported tip_income and filing it with form_1040 u s individual_income_tax_return revrul_79_39 1979_1_cb_435 states that the income_tax imposed by sec_1 and the fica tax imposed by sec_3101 are separate and distinct taxes the requirements for filing a return apply separately to each class of tax even though provision has been made for reporting both classes of tax on form_1040 form_4137 on which unreported tip_income must be reported for social_security_tax purposes is an attachment to form_1040 form_4137 constitutes the fica tax_return for purposes of the statute_of_limitations while there are no cases or revenue rulings dealing directly with joint_and_several_liability for employee fica tax it is an established principle that fica tax_liability applies to the wages of the employee who earned them revrul_71_116 1971_1_cb_277 holding that fica tax applies to the wages of the spouse who earned them regardless of the fact that the wages are community_property under state law similarly even in community_property states seca_tax applies to the wta-n-119639-99 net_earnings_from_self-employment of the spouse carrying on the trade_or_business revrul_82_39 1982_1_cb_19 under sec_6013 a husband and wife who file a joint_return are jointly liable only for the income taxes imposed by subtitle a the employee fica tax is an employment_tax imposed by subtitle c thus it is not a tax with respect to which the service may impose joint liability on a husband and wife conclusion under these facts sec_6013 imposes joint liability only with respect to income taxes spouses are individually liable for employee fica tax on tips
